DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 15-16, 19, and 46-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biedermann et al. (Pub. No. US 2011/0004222A1) in view of Biedermann et al. (Pub. No. US 2011/0004222A1) and further in view of Sharifi-Mehr et al. (Pub. No. US 2008/0282846 A1).
Regarding claims 1-7, 15-16, 19, and 46-53, Biedermann et al. discloses a system (figures 1-3) for tightening a locking cap onto at least a portion of a pedicle screw during spinal surgery, the system comprising: a torque-generating body (all of the 
Biedermann et al. discloses the claimed invention except wherein the proximal end of the anti-torque device is fixed from rotating relative to at least a portion of the torque- generating body; further wherein the proximal end of the anti-torque device comprises a keyed interface which is slidably engaged to the gearbox 4; wherein rotation of the handle about the longitudinal axis causes the drive shaft to rotate; wherein the gearbox receives input torque from the torque-generating body and increases output torque of the drive shaft; wherein the gearbox comprises a first gear operatively coupled to the distal end of the torque-generating body, and a first spur gear 
Biedermann et al. teaches, in the embodiment of figures 17-18b, that the proximal end 601 of the anti-torque device 6 is fixed from rotating relative to at least a portion of the torque- generating body (paragraph 0050; figure 18b); further wherein the proximal end of the anti-torque device 6 comprises a keyed interface 601 which is slidably engaged to the gearbox 4’ (figures 17, 18a, 18b; paragraph 0050- end 601 of the anti-torque device has a corresponding shape that cooperates with the plurality of coaxial recesses 403 of lower sleeve portion 401 of the gearbox 4’ to provide a keyed interface 
Sharifi-Mehr et al. teaches a torque generating body 10 (figures 1 and 2) wherein rotation of the handle 12 about the longitudinal axis causes the drive shaft “screwdriver head” to rotate (paragraph 0018); wherein the system comprises a gearbox 18 operatively coupled to the torque generating body and the drive shaft “screw driver head” (figure 1); wherein the gearbox 18 receives input torque from the torque-generating body and increases output torque of the drive shaft (paragraph 0021); wherein the gearbox comprises a first gear 24 operatively coupled to the distal end of the torque-generating body, and a first spur gear 26/28/32 that operatively engages the first gear 24 (figure 2), wherein the first spur gear 26/28/32 has a greater number of gear teeth than a number of gear teeth of the first gear 24; wherein the first spur gear 26/28/32 has twice the number of gear teeth as the first gear 24 (figure 2; paragraph 0021- explained below); wherein the gear box 18 further comprises a second spur gear 30, wherein a spur 28 of the first spur gear 26/28/32 operatively engages the second spur gear 30, wherein the second spur gear 30 has a greater number of gear teeth then a number of gear teeth of the spur 28; wherein the second spur gear 30 has twice the number of gear teeth as the spur 28 of the first spur gear (paragraphs 0015 and 0021 and figure 2 describe the various gear ratios.  Figure 2 shows a schematic arrangement of the gears.  In the situation where the gear ratio between gears 24 and 30 is 1:2, the first gear 24 will have less teeth than the first spur gear gear 26 which meshes with the first gear 24.  Gear 24 will be half the size of gear 30 and have half as many teeth.  
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the proximal end of the anti-torque device to be fixed from rotating relative to at least a portion of the torque- generating body; further wherein the proximal end of the anti-torque device comprises a keyed interface which is slidably engaged to the gearbox 4, as taught by Biedermann in the embodiment of figures 17-18b, in order to provide a safe connection, even if large torques are transferred and in order to increase the modularity of the tool (paragraph 0050).
It would have been further obvious to a person having ordinary skill in the art at the time the invention was made to modify the torque generating body disclosed by Biedermann et al. to have a gearbox/vertical handle as taught by Sharifi-Mehr et al., .
Response to Arguments
Applicant's arguments filed 6/23/2021 have been fully considered but they are not persuasive.
Applicant argues that Biedermann et al. fails to disclose that the anti-torque device comprises a keyed interface which is slidably engaged to the gearbox.  However, in the embodiment of figures 17-18b, Biedermann et al. teaches that the anti-torque 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773